DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-18, in the reply filed on 4/28/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (WO 2015/046290).
Regarding claim 11, Ono teaches a unidirectional fiber reinforced tape using a thermoplastic resin as a matrix resin (“a tape shaped prepreg comprising unidirectionally oriented reinforcing and a thermoplastic resin composition”) (Paragraph [0001]). The tape has a thickness of between 0.2 and 0.6mm and a void ratio of less than 5% (“an average thickness of 0.2 mm or more and 1.5 mm or less; a void content of 5% by volume or less”) (Paragraph [0065]). 
Ono is silent with respect to the degree of dispersity being 0.5 or less. 
However, Ono does teach controlling the number of fibers being up to 2,000,000 in order to control the productivity, dispersibility and handleability of the tape (Paragraph [0038]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tape of Ono such that the number of fibers are optimized in order to control productivity, handleability and dispersibility such that the fibers have a degree of dispersity of 0.5 or less such that both Ono and the claimed invention teach unidirectionally arranged fibers in a matrix resin for use as a prepreg. 
claim 12, Ono teaches the tape as discussed above with respect to claim 11. Ono further teaches the fiber volume of the tape being in the range of 30% to 65% (“having a fiber volume content of 30% to 70% by volume”) (Paragraph [0068]).
Regarding claim 13, Ono teaches the tape as discussed above with respect to claim 11. 
Ono is silent with respect to the tape having a tensile strength as measured in accordance with ASTM D3039/D3039-07 of 1,500 to 3,500 MPa. 
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case, the tapes of Ono and the tapes of applicant’s invention as described in the specification significantly overlap. This is so such that applicant’s invention is a unidirectionally reinforced tape with a thermoplastic matrix as described in claim 11 in which the fibers and matrix may be formed from the materials described in paragraphs [0047]-[0060] of applicant’s specification. The materials for the fibers and the resin described by Ono overlap with those described in applicant’s specification (Paragraphs [0031]-[0040]). The methods of forming the tapes are identical as well. Applicant’s tapes appear to be formed by a pultrusion method and as illustrated in figure 1 (See PGPUB, Pg. 3, Paragraphs [0044]-[0045]). Ono teaches the same method (See Figure 3, Paragraphs [0077]-[0079]). Therefore, one of ordinary skill in the art would appreciate that the overlapping materials and methods of forming the tapes would result in the tapes having the same or overlapping properties, including having a tensile strength as measured in accordance with ASTM D3039/D3039-07 of 1,500 to 3,500 MPa.
Regarding claim 14, Ono teaches the tapes as discussed above with respect to claim 11.

However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case, the tapes of Ono and the tapes of applicant’s invention as described in the specification significantly overlap. This is so such that applicant’s invention is a unidirectionally reinforced tape with a thermoplastic matrix as described in claim 11 in which the fibers and matrix may be formed from the materials described in paragraphs [0047]-[0060] of applicant’s specification. The materials for the fibers and the resin described by Ono overlap with those described in applicant’s specification (Paragraphs [0031]-[0040]). The methods of forming the tapes are identical as well. Applicant’s tapes appear to be formed by a pultrusion method and as illustrated in figure 1 (See PGPUB, Pg. 3, Paragraphs [0044]-[0045]). Ono teaches the same method (See Figure 3, Paragraphs [0077]-[0079]). Therefore, one of ordinary skill in the art would appreciate that the overlapping materials and methods of forming the tapes would result in the tapes having the same or overlapping properties, including having coefficient of variation of a thickness of said tape shaped prepreg is 2% or less.
Regarding claim 15, Ono teaches the tapes as discussed above with respect to claim 11. 
Ono is silent with respect to the coefficient of variation of said degree of dispersity of reinforcing fibers in a length direction of said tape shaped prepreg is 5% or less.
However, as discussed above, Ono does teach controlling the number of fibers being up to 2,000,000 in order to control the productivity, dispersibility and handleability of the tape (Paragraph [0038]). "[W]here the general conditions of a claim are disclosed in the prior art, it is 
Regarding claims 17-18, Ono teaches the tapes as discussed above with respect to claim 11. Ono teaches the fibers as being carbon fibers and the matrix resin being a polyamide resin (Paragraphs [0031] and [0040]).

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (WO 2015/046290) as applied to claim 11 above, and further in view of Eroshov et al. (US 2009/0149590).
Regarding claim 16, Ono teaches the tapes as discussed above with respect to claim 11.
Ono is silent with respect to the matrix resin having a melt viscosity of 200 Pa*s, at a temperature 50°C or more higher than the melting point of said thermoplastic resin.
Eroshov teaches high flowability polyamides which have decreased melt viscosity, improved lubrication and improved wettability of various potential fillers (Pg. 3, Paragraph [0033]). The polyamides may be used in composite materials which further include short or long glass fibers (Pg. 3, Paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tapes with the matrix resin being the high-flowability polyamides of Eroshov such that the polyamides have decreased melt viscosities, improved lubrication and improved wettability of various potential fillers. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783